Judgment, Supreme Court, Bronx County (Martin Marcus, J.), entered September 6, 2006, convicting defendant, after a jury trial, of *579criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4 1/2 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. The challenged remarks generally constituted fair comment on the evidence and permissible responses to defense arguments, and the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Tom, Gonzalez and Buckley, JJ.